FILED
                            NOT FOR PUBLICATION                               SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30261

               Plaintiff - Appellee,             D.C. No. 3:03-cr-00064-HZ

 v.
                                                 MEMORANDUM*
JACK ROBERT GRAY, III,

               Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Jack Robert Gray, III, appeals from the district court’s judgment and

challenges the 60-day custodial sentence and 24-month term of supervision

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gray contends that his sentence is substantively unreasonable in light of the

nature of his violation, his personal history, and the facts of the case. The district

court did not abuse its discretion in imposing Gray’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). Contrary to Gray’s contention, the record reflects

that the district court was concerned primarily with Gray’s breach of trust and the

need to deter, rather than with punishing him for using marijuana. See United

States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007). Moreover, the below-

Guidelines 60-day custodial sentence and 24-month term of supervised release are

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     14-30261